Ellsworth, J.
There is manifest error in this record.
The appellant is not .a creditor of the estate of Cornelius Burke, as is apparent on the face of the reasons assigned by *him why the decree of probate should be [ *416 ] reversed. Whatever claim he may have for services rendered to Daniel Burke, it is against him individually, and not against the estate, as this court recently , decided in the case of Taylor v. Mygatt, 26 Conn., 185.
Mr. Terry has nothing to do with the settlement of the administration account, and hence can not complain of what is done in the premises. For the same reason he is not injured by the charge allowed the administrator in his account for money paid to Hoadley. The allowance of this charge can not possibly be injurious to Mr, Terry, for, as we have said, he is not a creditor of the estate. But if he was remotely interested, and he must be so if at all, the estate is not insolvent, and he therefore is not injured by the allowance. He has a perfect remedy *340against Daniel Burke, his debtor, and may sue him without delay for whatever is due from him.
There is error in the judgment of the superior court.
In this opinion the other judges concurred.
Judgment reversed.